UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JAHQUAN SPENCER,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             19-CV-4927 (JMA)(ARL)

LABORATORY CORPORATION OF AMERICA
HOLDINGS, PSYCHEMEDICS CORPORATION,

                                    Defendants.
-------------------------------------------------------------------X
JOAN M. AZRACK, District Judge:

        The Court’s records reflect that the complaint in this action was filed on August 28, 2019.

By letter motion dated September 3, 2019, plaintiff seeks to supplement his complaint by adding

a single page, signed by Bernadine Cooley and dated August 30, 2019, that simply states “I declare

under perjury penalty that the foregoing list is true and correct.” (See Docket Entry 4.) The

Court has reviewed the complaint and all of the exhibits thereto. Because it is not clear where

plaintiff intends to insert Cooley’s declaration, plaintiff’s letter motion is denied.   If plaintiff

seeks to amend his complaint, he may file a complete document in accordance with Federal Rule

of Civil Procedure 15 entitled “Amended Complaint” but he may not supplement it piecemeal.

Plaintiff is also advised that, in accordance with the E-Government Act of 2002, personal data

identifiers shall be redacted to protect the personal privacy of the filer. Because plaintiff’s

exhibits to the complaint contain his social security number, the Court orders that public access to

the exhibits be restricted to parties and court users only. Should plaintiff elect to file an amended

complaint, he is directed to redact personal data in accordance with the E-Government Act of 2002,

including his social security number, before filing it with the Court.

        In addition, Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                filed, the court B on motion or on its own after notice to the plaintiff
                B must dismiss the action without prejudice against that defendant
                or order that service be made within a specified time. But if the
                plaintiff shows good cause for the failure, the court must extend the
                time for service for an appropriate period.

         Accordingly, if service is not made upon the defendants by November 26, 2019, or

plaintiff fails to show good cause why such service has not been effected, the complaint will be

dismissed without prejudice. Plaintiff is to provide a copy of this Order to the defendants

along with the summonses and complaint, and shall file proof of service with the Court.

         Plaintiff is required to advise the Clerk of Court of any changes of address. Failure to

keep the Court informed of plaintiff’s current addresses may result in dismissal of the case.

  SO ORDERED.
                                                                __/s/ (JMA)___________________
Dated:          September 13, 2019                              Joan M. Azrack
                Central Islip, New York                         United States District Judge
